Case 5:07-cr-00011-WTM-BWC Document 122 Filed 06/02/20 Page 1 of 5




                                                                          FILED
                                                               John E. Triplett, Acting Clerk
                                                                United States District Court

                                                            By CAsbell at 2:24 pm, Jun 02, 2020
Case 5:07-cr-00011-WTM-BWC Document 122 Filed 06/02/20 Page 2 of 5
Case 5:07-cr-00011-WTM-BWC Document 122 Filed 06/02/20 Page 3 of 5
Case 5:07-cr-00011-WTM-BWC Document 122 Filed 06/02/20 Page 4 of 5
Case 5:07-cr-00011-WTM-BWC Document 122 Filed 06/02/20 Page 5 of 5
